NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 19, 2012
                                Decided November 20, 2012

                                           Before

                             WILLIAM J. BAUER, Circuit Judge 

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 12‐2475

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Southern District of Illinois. 

       v.                                       No. 4:12CR40016‐001

RIKI M. WOODSON,                                J. Phil Gilbert,
      Defendant‐Appellant.                      Judge.

                                         O R D E R

        Riki Woodson pleaded guilty in the Eastern District of Missouri to possessing crack
cocaine with intent to distribute, 21 U.S.C. § 841(a)(1), and was sentenced to 87 months’
imprisonment and 4 years’ supervised release. The prison term later was reduced after
Woodson’s base offense level was lowered by a retroactive amendment to the sentencing
guidelines, see 18 U.S.C. § 3582(c)(2), and Woodson was released in February 2009. He lived
in Tennessee for two years but moved to Illinois in the summer of 2011. Jurisdiction over his
supervised release was transferred to the Southern District of Illinois in February 2012, and
two months later his probation officer filed a petition to revoke supervised release citing a
string of violations dating back to June 2009. By then the probation officer had confronted
Woodson to no avail about his pattern of misconduct, which had started in Tennessee and
No. 12‐2475                                                                                 Page 2

continued unabated after the move to Illinois. At a revocation hearing in June 2012,
Woodson admitted all of the alleged violations, including possession of cocaine and
marijuana in March 2012, for which revocation and prison time were mandated by statute.
See 18 U.S.C. § 3583(g)(1); United States v. Hondras, 296 F.3d 601, 602 (7th Cir. 2002). The
district court revoked Woodsonʹs supervised release and ordered him to serve another 4
months in prison followed by 24 months of supervised release. 

        Woodson filed a notice of appeal, but his appointed lawyer asserts that the possible
appellate claims are frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738,
744 (1967). Woodson has not opposed counsel’s motion. See CIR. R. 51(b). We confine our
review to the potential issues identified in counsel’s facially adequate brief. See United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). Woodson has told his lawyer that he does not
want to challenge the revocation of his supervised release, so counsel’s discussion in her
Anders submission about the district court’s choice to revoke is unnecessary. See United
States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).

        Counsel considers whether Woodson could argue that his term of 4 months’
reimprisonment is plainly unreasonable. See United States v. Jackson, 549 F.3d 1115, 1118 (7th
Cir. 2008); United States v. Kizeart, 505 F.3d 672, 674‐75 (7th Cir. 2007). In reviewing that term
we would look to whether the district court considered the recommended imprisonment
ranges found in U.S.S.G. § 7B1.4, and the pertinent factors enumerated in 18 U.S.C.
§ 3553(a). United States v. Neal, 512 F.3d 427, 438 (7th Cir. 2008); United States v. Carter, 408
F.3d 852, 854 (7th Cir. 2005). Woodson’s term falls within the guidelines recommendation of
4 to 10 months (given his criminal history category of I and the Grade B violations for
possession of controlled substances, see U.S.S.G. §§ 7B1.1, 7B1.4; United States v. Trotter, 270
F.3d 1150, 1151–52 (7th Cir. 2001)), and the district court meaningfully considered the
applicable § 3553(a) factors by emphasizing that Woodson seemed unable to refrain from
drug use and consequently warranted a longer period of confinement, see 18 U.S.C. §
3553(a)(1) (listing defendantʹs history and characteristics as sentencing factors); Neal, 512
F.3d at 438; United States v. Pitre, 504 F.3d 657, 664–65 (7th Cir. 2007); United States v. Hale,
107 F.3d 526, 530 (7th Cir. 1997). Thus we agree with the counsel that reasonableness
challenge would be frivolous. 

       Last, counsel suggests that Woodson could claim that her representation during the
revocation proceedings was constitutionally ineffective. She does not say on what basis
Woodson might argue ineffective assistance, a claim that is empty without alleging specific
instances of deficient performance. See Atkins v. Zenk, 667 F.3d 939, 944–45 (7th Cir. 2012);
Robertson v. Hanks, 140 F.3d 707, 712 (7th Cir. 1998). Counsel does acknowledge that she
cannot serve as Woodson’s appellate lawyer while challenging her own performance,
see United States v. Rezin, 322 F.3d 443, 445 (7th Cir. 2003); United States v. Martinez, 169 F.3d
No. 12‐2475                                                                             Page 3

1049, 1052 (7th Cir. 1999), and that any claim of ineffective assistance is best reserved for
collateral review where a record can be developed, Massaro v. United States, 538 U.S. 500,
504–05 (2003); United States v. Harris, 394 F.3d 543, 557–58 (7th Cir. 2005). Given these
limitations, we need not assess whether Woodson even had a constitutional right to counsel.
See Gagnon v. Scarpelli, 411 U.S. 778, 790–791 (1973); United States v. Eskridge, 445 F.3d 930,
932–933 (7th Cir. 2006). Nor is it necessary to address counsel’s assumption that Woodson’s
right to counsel under Federal Rule of Criminal Procedure 32.1(b)(2)(D) and 18 U.S.C.
§ 3006A(a)(1)(C) could support a constitutional claim of ineffective assistance. See Eskridge,
445 F.3d at 932–933; Stevens v. Epps, 618 F.3d 489, 504–05 (5th Cir. 2010); Steele v. United
States, 518 F.3d 986, 988 (8th Cir. 2008); Simpson v. Norris, 490 F.3d 1029, 1033–34 (8th Cir.
2007). 

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.